
	

114 HR 2181 IH: Stopping Trained in America Ph.D.s From Leaving the Economy Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2181
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2015
			Mr. Paulsen (for himself, Mr. Quigley, and Mr. Renacci) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to authorize certain aliens who have earned a Ph.D.
			 degree from a United States institution of higher education in a field of
			 science, technology, engineering, or mathematics to be admitted for
			 permanent residence and to be exempted from the numerical limitations on
			 H–1B nonimmigrants.
	
	
 1.Short titleThis Act may be cited as the Stopping Trained in America Ph.D.s From Leaving the Economy Act of 2015 or the STAPLE Act. 2.Exemption from numerical limitations on permanent residents for certain United States educated immigrants (a)Aliens not subject to direct numerical limitationsSection 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at the end the following:
				
 (F)Aliens who have earned a Ph.D. degree from a United States institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) in a field of science, technology, engineering, or mathematics and who have an offer of employment from a United States employer in a field related to such degree..
 (b)Procedure for granting immigrant statusSection 204(a)(1)(F) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(F)) is amended— (1)by striking or after 203(b)(2),;
 (2)by inserting , or 201(b)(1)(F) after 203(b)(3); and (3)by striking Attorney General and inserting Secretary of Homeland Security.
 3.Exemption from H–1B numerical limitation for certain United States educated nonimmigrantsSection 214(g)(5) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(5)) is amended— (1)in subparagraph (B), by striking or at the end;
 (2)in subparagraph (C), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
				
 (D)has earned a Ph.D. degree from a United States institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) in a field of science, technology, engineering, or mathematics and with respect to whom the petitioning employer requires such education as a condition for the employment..
			
